DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 6 August 2021.
Claims 1-8 are cancelled.
Claims 10-18 are previously presented.
Claims 9 and 19-20 are currently amended.
Claims 9-20 are pending.

Examiner’s note are indicated with “EN”.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim recites “processing circuitry to analyzes”. It appears that “processing circuitry to analyze” is intended. Appropriate correction is required.

Claim Interpretation
Please consider MPEP 2111.02, e.g. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. 
Claims 9 and 19-20 recite in their preamble “for selecting a combination of components as architecture of a designed system without depending on a system designer”; and, for each claim, this does not provide any distinct definition of any of the claimed invention’s limitations going beyond what is recited in the body of the claim, i.e. it is an intended use limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 9:
Step 1:
The claim is to a device comprising processing circuitry to perform a method. The processing circuitry is hardware (see specification at [0099] – “The processor 240, the memory 241, and the dedicated electronic circuits are collectively referred to as "processing circuitry"). Accordingly, at step 1, the claimed invention is found to fall within the category of devices [see MPEP 2106.03].
Step 2A – prong one:

The claim recites “extract features including arithmetic operations, loop processing, and input-output data used in the two or more processes by performing syntax analysis of the function model” which is a concept that may be performed mentally with or without physical aid (e.g. further dividing source code into operators and operandss, see specification at [0055]-[0058] and figs 3-4), see MPEP 2106.04 (a)(2) III].
The claim recites “perform a simulation using a test vector and the functional model to provide measurement of a number of arithmetic operations and an amount of data for each of the two or more processes, where the test vector represent setting values and input data for simulation of the functional model” which is a concept that may be performed mentally with or without physical aid (e.g. counting machine instructions [steps] associated with the operations and operands), see MPEP 2106.04 (a)(2) III].
The claim recites “evaluate performance of each of candidates for a combination of processing components that are hardware components to execute processes among hardware components to be integrated into the designed system” which is a concept that may be performed mentally with or without physical aid (e.g. determining a number of instruction or processing steps, see specification at [0066]), see MPEP 2106.04 (a)(2) III].

The claim recites “to select a candidate for the combination of the hardware components which includes a combination of the processing components having the performance evaluated satisfying a constraint condition on the performance given to the system and whose costs aggregated satisfy a constraint condition on the costs given to the system, as architecture of the system, from among the candidates for the combination of the hardware components to be integrated into the system” which is a concept that may be performed mentally with or without physical aid (e.g. collecting and comparing known information, see MPEP 2106.04 (a)(2) III].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim also recites “for selecting a combination of components as architecture of a designed system without depending on a system designer, the architecture selection device” which merely links the judicial exception to a field of use. Generally linking the judicial exception to a field of use does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h), see also the claim interpretation section herein above]
The claim also recites “processing circuitry” to carry out the actions which merely generally links the judicial exception to a technological environment. Generally linking the judicial exception to a technological environment does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].

The claim also recites “to provide the architecture model to a hardware/software partition device” which is insignificant extra-solution activity in the form of insignificant application, e.g. having found a result provide the result [see MPEP 2106.05(d) and MPEP 2106.05(g)].
Considering the claim as a whole there is judicial exception, with necessary data gathering, generally linked to a technological environment and field of use which is not the integration of the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the judicial exception is generally linked to a technological environment and field of use. Generally linking the judicial exception to a technological environment and field of use does not provide for significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, there is insignificant extra-solution activity of acquiring data from memory. Retrieving data from memory is a well-understood, routine, and conventional manner of data gathering [see MPEP 2106.05(d)] which does not provide for significantly more than the judicial exception itself [see MPEP 2106.05(g)].

Considering the claim as a whole there is judicial exception, with necessary data gathering, generally linked to a technological environment and field of use which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 10:
The claim recites “the component information is information that defines at least one type of cost among expense that is an initial cost, power consumption that is a running cost, and area that is a space cost, as the costs of the individual hardware components” which is merely descriptive of the data to be retrieved and does not change the manner of retrieval such that it is other than well-understood, routine, and conventional insignificant extra-solution data gathering activity. Accordingly, the reasoning given for claim 9 applies, mutatis mutandis.

Regarding claim 11:
The claim recites “the processing circuitry narrows down the candidates for the combination of the hardware components to be integrated into the system, by sequential application of constraint conditions in descending order of priority level” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid [e.g. comparing known information, see MPEP 2106.04(a)(2) III]. Accordingly, the 

Regarding claim 12:
The claim recites “the priority level of the constraint condition on the performance is set higher than the priority level of the constraint condition on the costs” which is merely descriptive of criteria for comparison and does not change the nature of the comparison such that it is other than a concept which may be performed mentally with or without physical aid [i.e. a mental concept, see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning given for claim 11 applies, mutatis mutandis [where this limitation is part of the judicial exception].

Regarding claim 13:
The claim recites “the processing circuitry analyzes a functional model that defines functions required for the system and to identify a process to be executed by the system for fulfillment of the functions” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid [e.g. extracting operations/variables from source code – see specification at [0055]-[0059], see MPEP 2106.04(a)(2) III].
The claim recites “the processing circuitry calculates an index value of time taken for execution of the process identified, as an evaluation value of the performance for each of the candidates of the combination of the processing components to be integrated into the system” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid [e.g. calculating instructions per second – see specification at [0041], see MPEP 2106.04(a)(2) III].

Accordingly, the reasoning given for claim 12 applies, mutatis mutandis [where these limitation are part of the judicial exception].

Regarding claim 14:
The claim recites “the processing circuitry partitions the identified process into two or more processes” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid [e.g. grouping processes, see MPEP 2106.04(a)(2) III].
The claim recites “the processing circuitry calculates an index value of time taken for execution of each of the two or more processes for each of the candidates of the combination of the processing components to be integrated into the system and calculates total of the calculated index values of the time as the evaluation value of the performance” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid 
Accordingly, the reasoning given for claim 13 applies, mutatis mutandis [where these limitation are part of the judicial exception].

Regarding claims 15-18:
The claims recite the same substantive limitations as claims 11-14 and the same reasoning applies, mutatis mutandis [i.e. including the reasoning for claim 10 since the claims also depend from claim 10].

Regarding claim 19:
The claim recites a collection of steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
The claim recites a method comprising the same substantive limitations as the method performed by the circuitry of claim 9 and the same reasoning applies, mutatis mutandis.

Regarding claim 20:
The claim recites “non-transitory computer readable medium having stored thereon an architecture selection program …”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of articles of manufacture.
The claim is directed to a computer readable medium having a program that causes a computer to execute a method like that of claim 19. The computer readable medium limitation 
Accordingly, the reasoning provided for claim 9 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dave (DAVE, BHARAT P., GANESH LAKSHMINARAYANA, AND NIRAJ K. JHA. "COSYN: Hardware-software co-synthesis of embedded systems." In Proceedings of the 34th annual Design .

The label “EN” indicates an examiner’s note.

Regarding claim 9, Dave discloses an architecture selection device (P6:right:top: “COSYN [EN: the program discussed in the disclosure] was able to find the same optimal solution as MILP in less than a second on Sparcstation 20 with 256MB RAM”) for selecting a combination of components as architecture of a designed system without depending on a system designer (EN: This limitation is an intended use, see claim interpretation herein above. This notwithstanding, Dave discloses P1:Abstract: “Hardware-software co-synthesis is the process of partitioning an embedded system specification into hardware and software modules to meet performance, power and cost goals. In this paper, we present a co-synthesis algorithm which starts with periodic task graphs with real-time constraints and produces a low-cost heterogeneous distributed embedded system architecture meeting the constraints.”; P1:§1:¶3: “We have developed a heuristic-based co-synthesis technique, called COSYN, which includes the allocation, scheduling and performance estimation steps as well as power optimization features”; P6:§5:¶1: “Our co-synthesis algorithms, COSYN and COSYN-LP, are implemented in C++. Table 1 provides an overview of the examples on which we have run COSYN.”), the architecture selection device comprising:
processing circuitry (ibid: Sparcstation 20)
(P1:§2:¶1: “The embedded system functionality is usually described through a set of acyclic task graphs, whose nodes represent tasks.”; P2:§3:¶1: “In the parsing step, the task graphs, system/task constraints, and resource library are parsed and appropriate data structures are created.” EN: The collection of task graphs are a functional model  and parsing identifies the processes to be executed.);
to partition the identified process into two or more processes (P2:§3:¶1: “The clustering step involves grouping of tasks to reduce the search space for the allocation step [8, 10]. This significantly reduces the overall complexity of the co-synthesis algorithm since allocation is part of the inner loop of this algorithm. Clusters are ordered based on their importance/priority. The allocation step determines mapping of tasks (edges) to PEs (communication links).” EN: clustering is partitioning, see for example figure 1 on page 2.);
to perform a simulation using a test vector and the functional model to provide measurement an amount of data for each of the two or more processes, where the test vector represent setting values and input data for simulation of the functional model (P2:¶1: e.g. “We define communication_vector(ek) = (bk1, bk2,..., bkm} to be the communication vector of task graph edge ek, where bkl indicates the time it takes to communicate data on ek on communication link l from the link library. The communication vector for each edge is computed a priori for various types of links as follow. Let rk be the number of bytes that need to be communicated on edge ek, and ll be the number of bytes per packet that link l can support, excluding the packet overhead.”; P4:§3.4.1:¶1: “Each node (communication edge) in the task graph has best- and worst-case execution (communication) times corresponding to the minimum and maximum entries in the corresponding execution (communication) vector. When a task (edge) gets allocated, its best- and worst-case execution (communication) times become equal and corresponds to the execution (communication) time on the PE (link) to which it is allocated. The FTE step, after each scheduling step, updates the best- and worst-case finish times of all tasks.”);
to evaluate performance of each of candidates for a combination of processing components that are hardware components to execute processes among hardware components to be integrated into a system to be designed (P1:Abstract: “Hardware-software co-synthesis is the process of partitioning an embedded system specification into hardware and software modules to meet performance, power and cost goals. In this paper, we present a co-synthesis algorithm which starts with periodic task graphs with real-time constraints and produces a low-cost heterogeneous distributed embedded system architecture meeting the constraints.” EN: As indicated by the abstract, nearly the entire disclosure is with regard to evaluating performance of combinations of hardware. See also §§3.4.1, 3.4.2, 4.1 and 4.2);
to acquire component information defining costs of the individual hardware components from a memory (P2:fig 1 and P2:right:¶¶1-3: e.g. “The memory architecture of embedded systems plays an important role from both performance and cost point of view. … For each available processor, its cost, average/peak quiescent power consumption, and associated peripheral attributes such as memory architecture, processor-link communication characteristics, and cache characteristics are assumed to be specified. For each ASIC, its cost, package attributes such as available pins, available gates, and average and peak power dissipation per gate are assumed to be specified. Similarly, for each FPGA, its cost, average/peak quiescent power, package attributes such as available pins, and the maximum number of flip-flops or combinational logic blocks (CLBs) or programmable functional units (PFUs) are assumed to be specified.”; PP1-2:§2 discusses costs for components) and to aggregate costs of each of candidates for a combination of the hardware components to be integrated into the system, based on the acquired component information (P3:¶1: “The allocation evaluation step compares the current allocation against previous ones based on total dollar cost. If there are more than one allocation with equal dollar cost, we pick the allocation with the lowest average power consumption (assuming power optimization is a secondary objective).”; P4:§3.4.2: “Each allocation is evaluated based on the total dollar cost.”; P5:§4.2: “If there are more than one allocation with equal average power dissipation, then the one with the least dollar cost is chosen.”; P5:§4.1:¶1: “We use deadline-based priority levels to identify the order for clustering tasks, however, we use energy levels instead of priority levels to form clusters, since our objective is to minimize overall power consumption.”; PP5-6:§4.2:¶2: e.g. “In the inner loop, during performance estimation, in addition to FTE, architecture power/energy estimation is also performed. The peak power dissipation, average energy dissipation, and average power dissipation for each processor, FPGA, ASIC, and communication link in the architecture are estimated as follows …”);
to select a candidate for the combination of the hardware components which includes a combination of the processing components having the performance evaluated satisfying a constraint condition on the performance given to the system (P4:§3.4.2: “We pick the allocation which at least meets the deadline in the best case. If no such allocation exists, we pick an allocation for which the summation of the best-case finish time of all tasks with specified deadlines in all task graphs is maximum. This may seem counter-intuitive. However, this generally leads to a less expensive architecture since larger finish times generally correspond to less expensive processor/link. If there are more than one allocation which meet this criterion then we choose the allocation for which the summation of the worst-case finish times of all tasks with deadlines is maximum. The reason behind using the "maximum" instead of "minimum" in the above cases is that at intermediate steps we would like to be as frugal as possible with respect to the total dollar cost of the architecture. Since we allow addition as well as upgrade of PEs/links during co-synthesis, the real-time constraints will ultimately be met.”) and whose costs aggregated satisfy a constraint condition on the costs given to the system, as architecture of the system, from among the candidates for the combination of the hardware components to be integrated into the system (P3:¶1: “The allocation evaluation step compares the current allocation against previous ones based on total dollar cost. If there are more than one allocation with equal dollar cost, we pick the allocation with the lowest average power consumption (assuming power optimization is a secondary objective).”; P4:§3.4.2: “Each allocation is evaluated based on the total dollar cost.”; P5:§4.2: “If there are more than one allocation with equal average power dissipation, then the one with the least dollar cost is chosen.”;);
to provide the architecture model to a hardware/software partition device (P2:§3:¶1: “The allocation step determines mapping of tasks (edges) to PEs (communication links). There are two loops in this co-synthesis process flow: 1) an outer loop for allocating each cluster, and 2) an inner loop for evaluating various allocations for each cluster. For each cluster, an allocation array consisting of all possible allocations is created.” EN: after clustering, the allocation (partitioning, mapping to processing elements) is performed.).
Dave does not explicitly disclose to extract features including arithmetic operations, loop processing, and input-output data used in the two or more processes by performing syntax analysis of the function model; or
[measurement] of a number of arithmetic operations.
However, Gupta teaches to extract features including arithmetic operations, loop processing, and input-output data used in the two or more processes (PP73-74:§2.1:¶3: “Operation vertices used in a flow graph model consist of arithmetic, logical, input/output, conditional, wait and link operations. … A loop link operation consists of a loop condition operation that performs testing of the loop exit condition and a loop body.”) by performing syntax analysis of the function model (P109:§7:¶¶2 and 4: “Vulcan is written in the C programming language and consists of approximately 60,000 lines of code. Through its integration with the Olympus Synthesis System [45] and DLX processor compilation and simulation tools [46], it provides a complete path for synthesis of hardware and software from HardwareC descriptions. … The input description is compiled into the bilogic flow graph model.” EN: The compiling from hardwareC to flow graph includes syntax analysis, i.e. for determining what type of node [e.g. arithmetic, loop, etc as shown above] is in the graph); or
[measurement] of a number of arithmetic operations (P77:§2.3:¶1: “From our discussion of delay estimation above it is clear that an operation presents fixed delay or variable delay during execution. This variance in delay is caused by the dependence of operation delay on either the value of input data or on the timing of input data. Example of operations with value-dependent delays are loops with data-dependent iteration counts. Since the execution delay (or latency) of a bilogic flow graph can, in general, be data-dependent due to the presence of conditional paths, the delay of a call vertex is also variable and data-dependent. Thus, in bilogic flow graphs the link vertices present value-dependent delays.” EN: counting the number of operations [including arithmetic as shown above] in loops.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dave in view of the teachings of Gupta to include “to extract features including arithmetic operations, loop processing, and input-output data used in the two or more processes by performing syntax analysis of the function model; or [measurement] of a number of arithmetic operations” by using the system of Gupta to compile specifications to task graphs and count the operations since Dave’s methods depend on the task graph (as shown above) and execution times (see Dave at P1:§2:¶1: “We define execution_vector (ti) = {ai1, ai2,.., ain} to be an execution vector of task ti, where aij indicates the execution time of ti on PE j from the PE library.”) which Gupta’s method allows for obtaining these from a system specification in human comprehensible form (i.e. source code). In other words, it combines known methods each performing the same as they do separately to yield a predictable result, i.e. source code to partitioned system.
	
Regarding claim 10, Dave discloses the architecture selection device according to claim 9 (in combination as shown above), wherein
the component information is information that defines at least one type of cost among expense that is an initial cost (as shown for claim 9, i.e. cost in dollars), power consumption that is a running cost (as shown for claim 9, i.e. power consumption), and area that is a space cost, as the costs of the individual hardware components.
EN: Dave does not explicitly disclose “area that is a space cost”; however, the claim limitations are met via the remaining alternatives as shown above. Also note that other prior art (made of record with this action) disclose area/space constraints, see for example Fei (2002).

Regarding claim 11, Dave discloses the architecture selection device according to claim 9 (in combination as shown above), wherein
the processing circuitry narrows down the candidates for the combination of the hardware components to be integrated into the system, by sequential application of constraint conditions in descending order of priority level (P4:§3.3:¶¶1-2: “We define the priority level of a cluster to be the maximum of the priority levels of the constituent tasks. Clusters are ordered based on decreasing priority levels. We use a dynamic priority level, i.e. after the allocation of each cluster, we recalculate the priority level of each task and cluster. We pick the cluster with the highest priority level and create an allocation array. We order the allocations in the allocation array in the order of increasing value of the cost function. Once the allocation array is formed, we use the inner loop of co-synthesis to evaluate the allocations. … Once an allocation array is formed, the allocations in it are ordered based on dollar cost. If power is being optimized, the ordering is done based on average power dissipation while making sure the peak power dissipation is within limits.”; P5:§4.1:list item 1: “For each task and edge, determine the average energy dissipation, as the worst-case execution or communication time (derived from the execution/communication vector) multiplied by the corresponding average power dissipation (the worst-case execution/communication time is chosen because meeting real-time constraints is most important).”).

Regarding claim 12, Dave discloses the architecture selection device according to claim 11 (in combination as shown above), wherein
the priority level of the constraint condition on the performance is set higher than the priority level of the constraint condition on the costs (P4:§3.3:¶¶1-2: “Once an allocation array is formed, the allocations in it are ordered based on dollar cost. If power is being optimized, the ordering is done based on average power dissipation while making sure the peak power dissipation is within limits.”; P5:§4.1:list item 1: “For each task and edge, determine the average energy dissipation, as the worst-case execution or communication time (derived from the execution/communication vector) multiplied by the corresponding average power dissipation (the worst-case execution/communication time is chosen because meeting real-time constraints is most important).”).

Regarding claim 13, Dave discloses the architecture selection device according to claim 12 (in combination as shown above),
the processing circuitry analyzes a functional model that defines functions required for the system and to identify a process to be executed by the system for fulfillment of the functions (P1:§2:¶1: “The embedded system functionality is usually described through a set of acyclic task graphs, whose nodes represent tasks. Tasks communicate data to each other, indicated by a directed edge between two communicating tasks. We focus on periodic task graphs. Each such graph has an earliest start time (est), period, and deadline, as shown for an example in Figure 1(a). Each task of a periodic task graph inherits the graph’s period and can have a different deadline. The deadline of the task graph is the maximum of all such deadlines”; pp3-4:§3.2: e.g. “Clustering involves grouping of tasks to reduce the complexity of allocation.”),
the processing circuitry calculates an index value of time taken for execution of the process identified, as an evaluation value of the performance for each of the candidates of the combination of the processing components to be integrated into the system (P4:§3.4.2: e.g. “We pick the allocation which at least meets the deadline in the best case. If no such allocation exists, we pick an allocation for which the summation of the best-case finish time of all tasks with specified deadlines in all task graphs is maximum.”), and
the processing circuitry selects candidates for the combination of the hardware components including a combination of processing components having the index value of the time calculated being equal to or lower than an upper limit determined as the constraint condition on the performance given to the system, from among the candidates for the combination of the hardware components to be integrated into the system (P4:§3.4.2: “We pick the allocation which at least meets the deadline in the best case. If no such allocation exists, we pick an allocation for which the summation of the best-case finish time of all tasks with specified deadlines in all task graphs is maximum. … Since we allow addition as well as upgrade of PEs/links during co-synthesis, the real-time constraints will ultimately be met.”), and selects a combination of hardware components whose costs aggregated satisfy the constraint condition on the costs given to the system, as the architecture of the system, from among the selected candidates for the combination of the hardware components system (P3:¶1: “The allocation evaluation step compares the current allocation against previous ones based on total dollar cost. If there are more than one allocation with equal dollar cost, we pick the allocation with the lowest average power consumption (assuming power optimization is a secondary objective).”; P4:§3.4.2: “Each allocation is evaluated based on the total dollar cost.”; P5:§4.2: “If there are more than one allocation with equal average power dissipation, then the one with the least dollar cost is chosen.”;).

Regarding claim 14, Dave discloses the architecture selection device according to claim 13 (in combination as shown above), wherein
the processing circuitry partitions the identified process into two or more processes (PP3-4:§3.2: e.g. “In order to cluster tasks, we first assign deadline-based priority levels to tasks and edges using the following procedure. A non-sink task tj may either have a deadline or not.”), and
the processing circuitry calculates an index value of time taken for execution of each of the two or more processes for each of the candidates of the combination of the processing components to be integrated into the system (P1:§2:¶2: “We define execution_vector (ti) = {ai1, ai2,.., ain} to be an execution vector of task ti, where aij indicates the execution time of ti on PE j from the PE library.”; P4:§3.4.1: e.g. “The FTE step, after each scheduling step, updates the best- and worst-case finish times of all tasks. … The best- and worst-case finish times for a task and edge are estimated using the following equations.”) and calculates total of the calculated index values of the time as the evaluation value of the performance (P4:§3.4.2: “We pick the allocation which at least meets the deadline in the best case. If no such allocation exists, we pick an allocation for which the summation of the best-case finish time of all tasks with specified deadlines in all task graphs is maximum. … Since we allow addition as well as upgrade of PEs/links during co-synthesis, the real-time constraints will ultimately be met.”).

Regarding claims 15-18, the claims recite the same substantive limitations as claims 10-14 and are rejected under the same reasoning.

Regarding claim 19, the claim recites a method which is substantively the same as that carried out by the processing circuitry of claim 9; and accordingly, is rejected under the same reasoning, mutatis mutandis.

Regarding claim 20, Dave discloses a computer readable medium having an architecture selection program that causes a computer to execute (P6:right:top: “COSYN [EN: the program discussed in the disclosure] was able to find the same optimal solution as MILP in less than a second on Sparcstation 20 with 256MB RAM”): [EN: to execute a method substantively the same as that carried out by the device of claim 9].
Accordingly, is rejected under the reasoning presented for claim 9, mutatis mutandis.

Response to Arguments
Rejection under 35 U.S.C. § 101
Applicant (P8:¶5):
… claim 20 has been amended to more clearly not be directed to a transitory [sic, claim was amended to include “non-transitory”] signal.
Examiner’s response:
The rejection of claim 20 under 35 USC §101 as directed to subject matter not falling within a statutory category is withdrawn in view of the amendment; however, the rejection under 

Applicant (P8:¶6):
…, claims 9-20 have been amended to more clearly recite a practical application.
Examiner’s response:
Applicant’s argument does not particularly point out the elements which incorporate the judicial exception into a practical application. As regards the amended claims, the examiner respectfully disagrees under the reasoning presented in the rejections under 35 USC §101 found herein above.

Rejection under 35 U.S.C. § 102
Applicant (PP9:¶2-P10:¶1):
Examiner: The examiner agrees that the Dave disclosure does not present all of the elements presented in the amended claims; however, upon further search and consideration, the claims are rejected under 35 USC §103 where, as shown in the rejections herein above, the combination of prior art references make obvious the claimed invention.

Conclusion
Claims 9-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030140337 A1	Aubury, Matthew Philip
Discussing a HW/SW design method which uses syntax analysis to both optimize and output an abstract syntax tree for partitioning.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147